Citation Nr: 0727332	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-33 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD); 
and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2003 rating decision and 
an October 2006 Statement of the Case of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

Initially, the Board notes that a claim for service 
connection for a nervous condition was denied by a July 1969 
rating decision on the basis that the veteran had been 
diagnosed with immature personality which was a 
constitutional or developmental abnormality and not a 
disability under the law.  In October 1978, the veteran 
attempted to reopen his claim for emotional problems, but his 
request to reopen was denied in December 1978.  In January 
1987, the veteran again attempted to reopen his claim for a 
nervous condition - manic depressive, but his request to 
reopen was denied in April 1987 and in May 1987.  In June 
2002, the veteran requested that his claim for service 
connection for a mental disorder be reopened; and in 
September 2002, he submitted a page from a September 2002 VA 
treatment record which diagnosed bipolar disorder and PTSD.  
Therefore, the issue on appeal has been recharacterized 
above.    

The issue of entitlement to service connection for a 
psychiatric disability, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A claim for service connection for a nervous condition 
was denied by a July 1969 rating decision that was not 
appealed.  The veteran's request to reopen his claim for a 
nervous condition was denied by a May 1987 rating action that 
was not appealed.

2.  Evidence submitted subsequent to the May 1987 denial is 
not cumulative or redundant of the evidence previously of 
record, and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The May 1987 rating action which denied the veteran's 
request to reopen a claim for a nervous condition is final. 
38 U.S.C. § 4005 (c) (1982); 38 C.F.R. §3.104, 19.129, 19.192 
(1986).

2.  New and material evidence has been submitted since the 
May 1987 rating action, and the claim of entitlement to 
service connection for a psychiatric disability, to include 
PTSD, is reopened. 38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. 
§§ 3.156 (2006).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  



I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The Board observes that in light of the favorable outcome of 
this appeal with respect to the issue of whether new and 
material evidence has been submitted to reopen the claim, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.  To that end, the Board notes 
that it is expected that when the claim is returned to the 
AMC/RO for further development and reviewed on the basis of 
the additional evidence, the AMC/RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.

II.	New and Material Evidence

In a rating action dated in May 1987, the RO denied the 
veteran's request to reopen his claim for service connection 
for a nervous condition.  The veteran did not appeal this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C. § 4005 (c) (1982); 38 C.F.R. 
§3.104, 19.129, 19.192 (1986).  Thus, the May 1987 decision 
is final.  

The veteran's application to reopen his claim of service 
connection for a mental disorder was received in June 2002.  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a June 2003 rating decision, the RO 
appears to have reopened the veteran's claim of entitlement 
to service connection for a mental condition, but denied the 
issue of entitlement to service connection for PTSD on the 
merits.  The October 2005 Supplemental Statement of the Case 
included bipolar disorder and recharacterized the issue on 
appeal as service connection for a mental disorder to include 
PTSD and/or bipolar disorder.  

On appeal, however, the Board must make its own determination 
as to whether any newly submitted evidence warrants a 
reopening of the claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claims 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

The July 1969 rating decision denied service connection for a 
nervous condition as the evidence did not show treatment in 
service for a nervous condition although a notation was made 
in service that the veteran had a tendency to drink alcohol 
excessively and get into fights. There was also no disability 
noted on examination at separation.  A post-service 
hospitalization report showed a diagnosis of immature 
personality.  The RO noted that immature personality was a 
constitutional or developmental abnormality and not a 
disability under the law.  Based on the grounds stated for 
the denial of service connection for a nervous condition in 
the July 1969 rating decision, new and material evidence 
would consist of evidence of a current diagnosis of any 
psychiatric condition, and evidence linking such psychiatric 
disability to active service.  

The evidence received since the May 1987 rating action 
includes March 1968 General Orders document which indicates 
that he was awarded the Purple Heart for wounds received in 
connection with military operations against a hostile force 
in Vietnam on February 10, 1968 and a VA examination dated in 
May 2003 in which the veteran relayed various claimed in-
service stressors.  Thus, the Board concedes that the veteran 
served in combat and that, pursuant to 38 C.F.R. §§ 3.304(f), 
and that the claimed in-service stressors occurred.  In 
addition, new evidence of record includes VA treatment 
records noting diagnoses of PTSD and bipolar disorder.  

The Board finds this evidence is neither cumulative nor 
redundant of the evidence of record at the time of the May 
1987 decision.  Further, the new evidence relates to an 
unestablished fact necessary to substantiate the claim and is 
probative of the issue of whether the veteran has a 
psychiatric disorder that may be related to his military 
service.  Accordingly, the Board finds that the evidence 
received subsequent to May 1987 rating decision is new and 
material and serves to reopen the claim.  


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a psychiatric disability, to 
include PTSD, the claim is reopened; to that extent only, the 
appeal is granted.


REMAND

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2006).

Personnel records reflect that the veteran's principal duty 
was as a lineman.  In addition, the veteran submitted a March 
1968 General Orders document which indicates that he was 
awarded the Purple Heart for wounds received in connection 
with military operations against a hostile force in Vietnam 
on February 10, 1968.  

A May 2003 VA examination report indicates that the veteran 
reported that he served in Vietnam for approximately one year 
from 1967 to 1968, that he was often drunk and unruly, and 
that on one occasion when he had gotten drunk, the commanding 
officer had the MPs pick him up and handcuff him to a 
military safe.  While he was handcuffed to the safe, the 
compound received incoming mortars and rockets.  The veteran 
reported that the SPEC 4 who had the keys to the handcuffs 
left him and the veteran had only a mattress to cover 
himself.  The veteran also reported that he had lieutenant 
fall back on top of him after being struck by shrapnel from 
mortar.  The veteran also reported that another soldier 
"took a shell" for him, he saved his life but died in doing 
so.  

The Board concedes that the veteran served in combat and 
that, pursuant to 38 C.F.R. §§ 3.304(f), and that the claimed 
in-service stressors occurred.  However, even assuming combat 
status, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) of VA 
regulations and satisfactory evidence of a relationship 
between the diagnosed PTSD and the claimed in-service 
stressor.  

Some VA treatment records list PTSD on the problem list.  
However, the May 2003 VA examiner diagnosed bipolar disorder, 
mixed and alcohol abuse and dependence, and noted that 
although the veteran cited some Vietnam combat trauma, his 
ongoing use of alcohol precluded diagnosing him with PTSD at 
that time.  

The Board notes that current VA treatment records diagnose 
bipolar affective disorder, other and unspecified alcohol 
dependence, in remission, and prolonged PTSD.  Thus, as the 
veteran's alcohol dependence appears to be in remission, it 
is the Board's opinion that an additional medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to indicate whether 
or not the veteran meets the diagnostic criteria for PTSD 
related to the combat stressors noted above or whether the 
veteran suffers from any other psychiatric disorder related 
to his military service.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he meets the criteria for a 
diagnosis of PTSD, and if so, whether the 
disorder is the result of a claimed in-
service stressor and to determine whether 
the veteran has a diagnosis of any other 
psychiatric disorder related to his 
military service.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  

If a diagnosis of PTSD is deemed 
appropriate, the examiner should identify 
the stressors underlying the diagnosis.

If any other psychiatric disorder is 
diagnosed, the examiner should provide an 
opinion as to whether it is "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that the veteran's current 
psychiatric disorder is related to the 
veteran's active duty service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


